Citation Nr: 0532435	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  95-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979 and from November 1990 to May 1991.  His second period 
of service includes a tour of duty in Southwest Asia in 
support of the Persian Gulf War.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 Houston, Texas RO rating 
decision, which denied service connection for a psychiatric 
disorder, to include depression.  The veteran subsequently 
relocated and his file was transferred to the St. Louis, 
Missouri RO.  

In March 1997, the Board remanded the case to the RO for 
additional development.  

In a February 1999 decision, the Board denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include depression.  The veteran appealed the 
February 1999 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In the meantime, the 
veteran appealed an April 2000 RO rating decision, which 
denied service connection for PTSD.   

In a July 2000 Memorandum Decision, the Court vacated the 
Board's February 1999 decision and remanded the case back to 
the Board for readjudication and for consideration of the 
issue of service connection for PTSD.  

In April 2001, the Board remanded the case to the RO for 
additional development, after which it which it was returned 
to the Board.  Upon a further review and determination that 
additional development was still needed, the Board itself 
undertook development of the case.  However, as explained in 
a November 2003 remand, the Board, as a result of a Federal 
Circuit Court decision and other policy considerations, 
determined after all to remand the case to the RO to 
undertake the necessary evidentiary development.  Such has 
been completed and the case returned to the Board for its 
further review.  


FINDINGS OF FACT

1.  The veteran served on active duty from March 1976 to 
March 1979 and from November 1990 to May 1991; sufficient 
demonstration of non-combat, in-service stressors during his 
second period of active duty has been shown.

2.  The veteran currently is shown to suffer from a 
psychiatric disorder, diagnosed as PTSD, based on stressors 
that he experienced during a tour of duty from January 1991 
to May 1991 in Southwest Asia in support of the Persian Gulf 
War.  


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as PTSD, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In regard to claims specifically involving PTSD, service 
connection requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has a psychiatric disorder, 
claimed as PTSD and depression, that is related to his second 
period of active military service from November 1990 to May 
1991 (his first period of active duty was from March 1976 to 
March 1979).  In particular, he argues that traumatic 
experiences during his tour of duty in Southwest Asia in 
support of the Persian Gulf War resulted in his present 
mental disability.  The evidence relevant to his claim 
includes records as set forth and described herein below.    

Service medical records show that in February 1977 the 
veteran was having difficulty with authority and authority 
figures and was exhibiting rebellious behavior.  The examiner 
noted that he was having difficulty getting along with other 
people and indicated a diagnosis of passive-aggressive 
personality.  The separation medical examination, dated in 
March 1979, indicated no psychiatric abnormalities.  On a 
Southwest Asia Demobilization/Redeployment Medical 
Evaluation, dated in May 1991, the veteran indicated that he 
did not have any recurrent thoughts about his experiences 
during Desert Shield/Storm and that he only had trouble 
sleeping secondary to back pain.  His redeployment medical 
examination, dated in May 1991 indicated no psychiatric 
abnormalities.  On a report of medical history, completed at 
that time, the veteran reported no history of depression or 
excessive worry, loss of memory, or nervous trouble of any 
kind.  

A VA outpatient treatment record, dated in October 1993, 
indicates that the veteran felt tired often for the previous 
two months.  The examiner indicated an impression of 
tiredness, of unknown etiology.  

In February 1994, the veteran filed a claim for service 
connection for depression and residuals of exposure to 
multiple chemicals in the Persian Gulf.  Also in February 
1994, a Persian Gulf Registry examination was conducted.  
The veteran indicated that he began to experience fatigue in 
1991 after returning from the Gulf War.  He indicated that he 
might have lost his job in December 1993 due to his lack of 
"get up and go."  He stated that he had a short temper and 
was irritable.  He reported that he had been seen by a 
psychiatrist and was informed that he had an emotional 
problem and depression.  The veteran also stated that he had 
trouble sleeping and began to have recurrent headaches in 
1993.  The examiner indicated assessments of fatigue and 
insomnia, of unknown etiology, and headaches.  The examiner 
noted that a psychiatric and neurologic consultation was 
scheduled (for which the veteran failed to attend in February 
1994).  A report of a neurology examination for the Persian 
Gulf Registry, dated in July 1994, reflects the veteran's 
report of difficulty sleeping.  The examiner indicated an 
impression of headaches, probably tension in type.  He 
further stated that the physical findings combined with the 
veteran's history of insomnia and increased stress, suggested 
tension or muscle contraction headaches.  The examiner 
indicated that the veteran's neurologic examination was 
normal.  

VA records show that the veteran participated in an inpatient 
program from February 1999 to July 1999, in relation to 
substance abuse treatment and treatment for PTSD.  The 
discharge summary reflects diagnoses of PTSD, depressive 
disorder (not otherwise specified), and cocaine dependence 
(in remission).  The summary report also noted that stressors 
involved Gulf War participation, wherein the veteran 
witnessed dead bodies and "felt threatened just being 
there."  He continued to receive outpatient treatment for 
PTSD at the VA.  An outpatient record, dated in December 
1999, indicated that during the Persian Gulf War the veteran 
saw dead bodies and burnt trucks and Iraqi vehicles and was 
bothered by the smell of the bodies.  

In February 2000, the veteran testified at a hearing 
conducted by a local hearing officer at the RO.  He described 
his duties during the Persian Gulf War and his observations 
as he toured Kuwait City with his unit after the cease fire 
in a civilian bus chartered for the purpose of seeing what 
had occurred in that city.  These observations included 
seeing burnt Iraqi tanks and vehicles, with burnt bodies 
still inside, and smelling the stench of the bodies.  He also 
described damage and destruction in Kuwait City, and getting 
lost at night in Saudi Arabia upon arriving in that foreign 
country.  He stated that he has since been diagnosed with 
PTSD related to his military experiences.  

Subsequent VA medical records show continuing treatment for 
PTSD and depression.  In August 2002, the veteran underwent a 
VA psychiatric examination.  The examination report cites 
stressors of becoming lost while stationed in Saudi Arabia, 
hearing sirens that warned of possible SCUD attack, and 
seeing a great deal of carnage and dead/burned bodies while 
traveling in Kuwait.  The diagnoses were PTSD, chronic; major 
depressive disorder, moderate, recurrent; and alcohol, 
cannabis, and cocaine dependence, in sustained full remission 
per veteran's report.  The examiner stated that the veteran 
met the diagnostic criteria for PTSD and major depressive 
disorder.  The examiner speculated that, while it was not 
uncommon for a delayed onset of sleep disturbances and 
problems with intrusive thoughts following a traumatic event 
(particularly if an individual is actively using alcohol and 
illicit substances), it was "as equally likely as not" that 
the veteran's symptoms were in response to his experiences 
while in the Gulf War.

In response to a request for verification of the veteran's 
claimed stressors via the veteran's military unit history, 
the U.S. Armed Services Center for Unit Records Research 
(CURR) in October 2004 and November 2004 indicated the 
following:  that the veteran's unit deployed to Southwest 
Asia in support of Desert Shield/Storm in January 1991; that 
the unit was tasked with installation of various pipeline 
systems; that there were several SCUD alerts and attacks 
during the unit's tour in Saudi Arabia, with no resulting 
casualties; that the unit was located in or completed 
assigned missions in several towns or villages, to include 
Kuwait City; and that it was "possible" that, while 
elements of the unit traveled to Kuwait City, they viewed the 
death and destruction of the war.   

The Board has considered the veteran's contentions as well as 
his service and medical history.  Although the record does 
not establish, beyond a doubt, the actual occurrence of the 
particular stressors alleged by the veteran, the Board finds 
that there is convincing evidence to show that the veteran 
currently suffers from PTSD as a result of non-combat 
stressors experienced during his second period of active 
service.  

In that regard, the persuasive evidence includes the VA 
examination report of August 2002 and the examiner's opinion 
that the veteran had a diagnosis of PTSD, the symptoms of 
which were likely in response to his Gulf War experiences 
from January 1991 to May 1991.  Those experiences 
specifically included seeing destruction and dead and burned 
bodies while traveling in Kuwait City.  The difficulty in 
verifying these stressors is acknowledged, particularly as 
they are largely anecdotal in nature, and the Board 
recognizes that there is no corroboration of them by the 
service department or other agency tasked with such duties as 
verifying alleged traumatic events.  In that regard, CURR had 
indicated that it was "possible" that elements of the 
veteran's unit viewed death and destruction while traveling 
in Kuwait City.  In any case, the Board finds that the 
statements from CURR are particularly significant in that 
they corroborate the veteran's testimony that his unit did go 
to Kuwait City, and as such the unit history supports the 
occurrence of his alleged stressors.  To that end, the Board 
is mindful of the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), wherein the Court pointed out that corroboration 
of every detail of a claimed stressor under circumstances 
such as the claimant's own personal involvement is not 
required.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997).

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has a 
psychiatric disorder, diagnosed as PTSD, due to service-
incurred injury.  Thus, his claim of service connection for 
an acquired psychiatric disorder is granted.  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as PTSD, is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


